Citation Nr: 0800088	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  04-12 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for post-operative partial 
meniscectomy, arthroscopy of the right knee, evaluated as 20 
percent prior to December 1st, 2007, and 30 percent from 
December 1st, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to August 
1972, and from February 1974 to November 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, CA.

In a rating decision of March 2007, the RO increased the 
evaluation of post-operative partial meniscectomy, 
arthroscopy of the right knee to 100 percent disabling 
effective October 3, 2006 and assigned an evaluation of 30 
percent from December 1, 2007.

A Video Conference hearing in front of the undersigned Acting 
Veterans Law Judge was held in October 2007.  A transcript of 
the hearing has been associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the Video Conference hearing the veteran testified that 
the had received outpatient treatment for his right knee in 
October 2007 at the VA Medical Center in Paulo Alto, 
including an MRI of the right knee.  These relevant 
outpatient treatment records need to be associated with the 
claim file.  Based on review of the claims folder, the Board 
also finds as potentially relevant copies of records from the 
veteran's participation in VA's Vocational Rehabilitation 
program, and all documents pertaining to his award of 
disability benefits with the Social Security Administration.  
38 C.F.R. § 3.159(c)(2).

Finally, the veteran underwent arthroscopic surgery of the 
right knee in October 2006.  He recently testified to an 
overall decrease in right knee pain, but having a wobbly 
feeling of the right knee.  As he has not been afforded VA 
examination since the October 2006 surgery, the Board finds 
that a more contemporaneous VA examination is necessary to 
decide the claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the outpatient treatment 
records regarding treatment for the right knee 
from December 2006 to the present from the VA 
Medical Center in Paulo Alto and associate 
them with the claim file.

2.  Associate with the claims folder all 
records pertaining to the veteran's 
participation in VA's Vocational 
Rehabilitation program.

3.  Contact the Social Security Administration 
and request all pertinent documentation 
pertaining to any claim for disability 
benefits by the veteran including any medical 
records that Social Security has regarding the 
veteran.  These records should be associated 
with the claims file.

4.  Schedule the veteran for orthopedic 
examination for the purpose of determining the 
nature and severity of his right knee 
disability.  The claims folder must be made 
available to the examiner for review.  After 
physically evaluating the veteran, the medical 
examiner should address the following 
questions, to the best of his/her medical 
knowledge:
        a) What are the veteran's range of motion 
findings in extension and flexion of the right 
knee?
        b) Does the veteran have pain, pain on 
use, weakness, incoordination, or excess 
fatigability of the right knee joint?  If 
feasible the examiner should portray any 
additional functional limitation of the right 
knee due to these factors in terms of degrees 
of additional loss of motion.  If not 
feasible, this should be stated for the record 
together with the rationale.  If the veteran 
does not have pain or any of the other 
factors, that fact should be noted in the 
file.
    c) Does the veteran have any recurrent 
instability or lateral subluxation of the 
right knee?  If so, the examiner should 
describe whether such instability or 
subluxation slight, moderate, or severe in 
degree?  

5.  Thereafter, readjudicate the claim.  If 
the benefit sought on appeal remains denied, 
the veteran and his representative should be 
furnished a Supplemental Statement of the Case 
and given an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

